Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the application filed on 07/01/2020. 
Claims 1-13 are presented for examination. 
References in applicant's IDS form 1449 received on 07/01/2020 have been considered by the examiner. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Katzin et al. “US 2012/0271712 A1” (Katzin).
Regarding Claim 8:  A method, comprising:
acquiring, using a controller, a first amount indicating an amount payable by an electronic settlement procedure (at lease see Katzin Abstract; Fig. 1; [0007]); and 
displaying on a display, by the controller, a first screen for determining whether settlement is to be performed through the electronic settlement procedure if the first amount is equal to or greater than a second amount, which is a total amount of the commodity based on the commodity code acquired by a mobile terminal (at lease see Katzin Abstract; Fig. 1; [0015]-[0023] )
Regarding Claim 9:  The method according to claim 8, further comprising: if the first amount is less than the second amount, displaying a second screen, by the controller, which is a guidance screen to an accounting device, on the display (at lease see Katzin Fig. 2E).
Regarding Claim 10:   The method according to claim 8, further comprising: displaying, by the controller, the first amount and the second amount and a key for starting settlement processing on a same screen of the display (at lease see Katzin Fig. 9).
Regarding Claim 11:  The method according to claim 8, further comprising: displaying, by the controller, a message on the display if the first amount is less than the second amount (at lease see Katzin [0017]).
Regarding Claim 12:  The method according to claim 8, further comprising: determining, by the controller, whether the mobile terminal is present in a predetermined area; and displaying, by the controller, the first screen on the display in response to determining that the mobile terminal is present in the predetermined area and the first amount is equal to or greater than the second amount (at lease see Katzin [0066]).
Regarding Claim 13:  The method according to claim 8, wherein the first amount includes a balance associated with a member identifier (at lease see Katzin [0174]).
Regarding Claims 1-7:  all limitations as recited have been analyzed and rejected with respect to claims 8-13.
Relevant Prior Art
The prior art made of record and not relied upon, which is considered pertinent to applicant's disclosure, are cited in the Notice of Reference Cited form (PT0-892).
Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FATEH M OBAID/Primary Examiner, Art Unit 3627